Citation Nr: 1820332	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for respiratory disorder, to include bronchial asthma.

2. Entitlement to an increased rating in excess of 10 percent disabling for prostatitis with right kidney stone.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a review of the record reveals that the claims must be remanded for additional development prior to appellate consideration.

As a preliminary matter, the Board notes that in July 2014, the Veteran timely perfected an appeal (via VA Form 9) to the March 2014 rating decision.  These issues are currently before the Board for appellate consideration.

In December 2014, the Veteran filed a claim for increased rating for bilateral kidney stones.  In response, the RO issued a rating decision in May 2015, in which it combined the evaluations for prostatitis and right kidney stone due to overlapping symptoms and confirmed and continued the 10 percent disability rating previous assigned for prostatitis.  

Similarly, in April 2016, the Veteran's representative refiled a claim for entitlement to service connection for reactive airway disease.  (Parenthetically, the Board notes that the term is most commonly used to describe a person who experiences symptoms of wheezing or having a bronchial spasm, but who has not yet been diagnosed with asthma).  In response, the RO issued a rating decision in August 2016 denying, in pertinent part, service connection for asthma (claimed as reactive airway disease) because the evidence received did not constitute new and material evidence sufficient to reopen the previously denied claim.  As indicated, however, this issue is properly in appellate status.  Thus, because there is no final rating decision, the RO's August 2016 rating decision was issued in error.  In that regard, the Board notes that any prejudice to the Veteran resulting from such error will be cured on remand. 

In this case, additional evidence pertinent to the Veteran's pending claims was added to the record prior to certification to the Board.  Given the issues of entitlement to an increased rating for prostatitis with right kidney stone and entitlement to service connection for a respiratory disorder were in appellate status, due process required the issuance of a supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.904 (providing that a denial of due process of law will be conceded when, in pertinent part, a required SSOC was not provided).  Here, however, the AOJ issued a May 2015 and August 2016 rating decisions, respectively, denying the benefits sought on appeal.  

Additionally, the Board notes the report of the June 2016 VA respiratory examination reflects the Veteran identified receiving treatment from Dr. P. Demarco (an allergist) between 2013 and 2014, at a non-VA medical facility.  VA treatment records are also replete with references to records of such treatment.  Unfortunately, these records do not to appear to have been independently associated with the record.  Given that such records may have a bearing on the case, the Board finds it necessary to have these records associated with the file for de novo review.

Accordingly, the Board finds that the claims on appeal must be remanded to the AOJ for readjudication and issuance of a SSOC. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding post-service medical treatment records from VA treatment facilities.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination, any respiratory treatment he identified as receiving at a non-VA medical facility.  In particular, treatment the Veteran identified as receiving from Dr. P. Demarco between 2013 and 2014.  

After securing the necessary information and releases, attempt to obtain and associate those identified treatment records with the record. 

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a SSOC and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




